                 Case 7:18-cr-00771-CS Document 14 Filed 01/07/20 Page 1 of 1




                                      CALHOUN 8c LAWRENCE,                 LLP
                                               ATTORNEYS AT LAW
                                                   81 MAIN STREET

                                                      SUITE 504

                                           WHITE PLAINS, NEW YORK 10601
CLINTON W. CALHOUN, III*                                                                          (914) 946 — 5900
KERRY A. LAWRENCE••
                                                                                                FAX (914) 946 — 5906

REBECCA R. BROWN**
                                               January 7, 2020
 ALSO ADMITTED IN VA & DC

 ALSO ADMITTED IN CT




                                                                 Defendant may surrender 1/24/20.
       BY ECF
                                                                 No further postponements.
       Hon. Cathy Seibel
       United States District Judge
       United States Courthouse
       300 Quarropas Street
       White Plains, NY 10601

               Re:      United States v. Gregory Bayard
                        18 Cr. 771 (CS)                           1/7/20

       Dear Judge Seibel:

             This letter is to supplement my letter motion respectfully asking the Court to postpone
       Gregory Bayard's surrender date to FMC Devens from January 10 to January 24, 2020.

               Attached, per Your Honor's endorsement, are the following:

               (1)      A letter dated January 7 from Bayard's treating dermatologist describing the
                        treatment he is receiving from her and his susceptibility to infection and
                        sensitivity to sunlight, and expressing her request that his reporting date be
                        delayed two weeks.

               (2)      A selfie photo of Bayard showing the redness and swelling of his face and the
                        cells responding to the Fluorouracil. (He is embarrassed about the whiskers but
                        has been instructed not to shave for the present time).

               I trust the Court will advise if any further information would be helpful.

                                               Respectfully submitted,
                                                              i
                                                            As


                                               Clinton W. Calhoun, III

       CWC/kvm
       cc:  AUSA James McMahon (by ecf)
